 


109 HRES 352 IH: Providing that the House of Representatives will focus on removing barriers to competitiveness of the United States economy.
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 352 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Mr. Tiahrt (for himself, Mr. DeLay, and Mr. Boustany) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Providing that the House of Representatives will focus on removing barriers to competitiveness of the United States economy. 
  
Whereas the economy of the United States is part of a global economy in which domestic industries face ever stronger competition from foreign industries; 
Whereas growth in exports accounts for one-sixth of all growth in the United States economy; 
Whereas approximately 1 in 5 factory jobs in the United States depends directly on international trade; 
Whereas American farmers export 1 in 3 acres of their crops, and exports generate nearly 25 percent of farmers’ gross sales; 
Whereas the estimated total regulatory burden on United States business is more than $850 billion per year; 
Whereas, according to a study sponsored by the Office of Advocacy of the Small Business Administration, government regulations cost firms with fewer than 20 employees 60 percent more per employee than the cost to firms with more than 500 employees; 
Whereas the Office of Management and Budget recently found that for every dollar of direct budget expenditure devoted to regulatory activity, the private sector spends $45 to comply with regulations; 
Whereas high-technology industries are driving economic growth around the world, as shown by the fact that the global market for high-technology goods is growing at a faster rate than the rate for other manufactured goods; 
Whereas more than 1 million American jobs are dependant upon research and development spending in the United States; 
Whereas the cost of medical care in the United States regularly outpaces general inflation; 
Whereas 90 percent of Americans who are under age 65 and covered by health insurance currently obtain that insurance through employers; 
Whereas 85 percent of jobs in the United States today are classified as skilled jobs and in 1950, only 20 percent of jobs were so classified; 
Whereas 80 percent of the 50 fastest growing occupations require education beyond high school; 
Whereas, despite spending $60 billion per year on training, 60 percent of United States companies are prevented from upgrading technologically by the low educational and technical skill levels of their workforce; 
Whereas, in 2003, American taxpayers spent an estimated $203.5 billion to comply with the Federal income tax code, enough to buy more than 5 million new luxury 4-door sedans at retail price and by 2007, annual compliance costs are projected to rise to $244 billion;  
Whereas the tax compliance burden is twice as much for businesses with fewer than 20 employees as it is for businesses with more than 500 employees; 
Whereas the cost of frivolous litigation in the United States exceeds $230 billion per year, an amount equal to more than $2,000 per American household; 
Whereas the cost of liability defense is approximately $150,000 per year for each small business, money that could be spent to hire additional employees, expand operations, or improve health care coverage; 
Whereas, in 2002, trial lawyers received approximately $40 billion from litigation, more than the annual revenues of Microsoft and Intel, and twice the revenue of Coca-Cola; 
Whereas total energy consumption in the United States is expected to increase more rapidly than domestic energy supply through at least 2025; 
Whereas the Energy Information Administration projects that net imports will constitute 36 percent of total United States energy consumption in 2025, as compared with only 26 percent in 2002; and 
Whereas, according to a study sponsored by the National Association of Manufacturers and American Council for Capital Formation, consumers will face a 61 percent increase in gasoline prices unless the United States implements a policy to increase the supply of affordable energy: Now, therefore, be it 
 
 
1.Recognition of existing barriers to keeping and creating jobsThe House of Representatives recognizes that there are existing barriers to keeping and creating jobs in the United States, particularly in the following areas: 
(1)Trade restrictions and inequality. 
(2)Bureaucratic red tape. 
(3)Innovation and investment. 
(4)Health care security.  
(5)Lifelong learning. 
(6)Tax burden and complexity. 
(7)Lawsuit abuse and litigation management. 
(8)Energy self-sufficiency and security. 
2.Need for congressional actionThe House of Representatives recognizes that improving the competitiveness of the United States economy depends on congressional action to remove barriers in the areas referred to in section 1. 
3.Federal agency review of rules and policiesThe House of Representatives expresses the sense that every Federal agency should review its rules and policies regarding the competitiveness of the United States economy. 
 
